62 So. 3d 67 (2011)
James CARINDER; Paul and Gwen Gasser; Ronald and Judith Laiche; Vincent J. Liuzza, III; Andy and Isabel Messina; Michael and Cathy Pulaski; and Ruth Tufts
v.
BASF CORPORATION; Master Wall, Inc.; McMath Construction, Inc.; Covington Land, LLC; Ja-Roy Exterminating Services of St. Tammany, Inc.; Mariner's Island Condominium Association; Glen Dupuy; Colony Insurance Company; Gemini Services, Inc.; Piazza & Associates, Inc.; American Casualty of Reading, PA; and Zurich of North America.
No. 2011-CC-0279.
Supreme Court of Louisiana.
April 25, 2011.
Granted and remanded to Court of Appeal for briefing, argument and opinion.